Order entered February 13, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00440-CV

           OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                                V.

                           KBIDC INVESTMENTS LLC, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-10092

                                            ORDER
       Before the Court is appellant’s February 11, 2020 third motion requesting a ten-day

extension of time to file its appellant/cross-appellee’s brief. Appellee filed a response asking the

Court to limit any extension to four days. We GRANT the motion and extend the time to

February 24, 2020. We caution appellant that further extension requests will be strongly

disfavored.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE